Citation Nr: 0524970	
Decision Date: 09/14/05    Archive Date: 09/21/05

DOCKET NO.  03-05 374A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
skin disability variously diagnosed as acne, scabies, jungle 
rot, pustulosis palmaris, plantaris psoriasis, and 
onychomycosis of the great toe nails (skin disability).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel




INTRODUCTION

The veteran served on active duty from October 1940 to 
November 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1999 decision of the New 
York, New York, Regional Office (RO) of the Department of 
Veterans Affairs (VA) that denied an application to reopen a 
claim of entitlement to service connection for a skin 
disability.

Entitlement to service connection for a skin disability was 
previously denied by the RO on two earlier occasions with the 
most recent being in June 1997.  That decision is final.  
38 U.S.C.A. § 7105 (West 2002).  Thus, regardless of any RO 
action, the current claim may be considered on the merits 
only if new and material evidence has been submitted since 
that final decision.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2004); Barnett v. Brown, 83 F.3d 1380 
(Fed.Cir. 1996).

The Board notes that the veteran filed a notice of 
disagreement to a November 2001 rating decision that denied 
claims for clear and unmistakable error in a March 1947 
rating decision and for a compensable rating for malaria.  
However, his March 2003 VA Form 9 was specifically limited to 
his application to reopen a claim of entitlement to service 
connection for a skin disability.  Therefore, because an 
appeal requires a notice of disagreement and a timely filed 
Substantive Appeal after issuance of a statement of the case, 
these other issues are not in appellate status.  See 
38 C.F.R. §§ 20.200, 20.302(c) (2004).  Accordingly, the 
Board's jurisdiction is limited to the claim to reopen.

A review of the claim's file shows that the veteran's 
representative, in June and August 2005 statements, once 
again raised claims for clear and unmistakable error in a 
March 1947 rating decision and for a compensable rating for 
malaria.  These issues, however, are not currently developed 
or certified for appellate review.  Accordingly, they are 
referred to the RO for appropriate action. 

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  Consistent with the 
instructions below VA will notify you of the further action 
required on your part.


REMAND

As indicated above, the November 1999 rating decision was not 
the first time that the RO denied a claim of entitlement to 
service connection for a skin disability.  Unfortunately, the 
record does not show that the appellant was provided notice 
of the laws and regulations governing claims to reopen in a 
statement of the case.  Accordingly, a remand to provide this 
information is required.  Bernard v. Brown, 4 Vet. App. 384, 
393 (1993); 38 C.F.R. § 19.29 (2004).

Therefore, the appeal is REMANDED for the following:

1.  The RO should prepare a new rating 
decision and readjudicate the issue on 
appeal.  The RO is advised that they are 
to make a determination based on the new 
regulations governing claims to reopen as 
well as any further changes in the 
Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), and any other applicable 
legal precedent.  If any benefit sought 
on appeal remains denied, the appellant 
and his representative must be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  A reasonable 
period of time should be allowed for 
response. 

2.  If additional evidence or information 
received or not received triggers a need 
for further development, assistance or 
notice under the VCAA, such as providing 
the veteran with updated notice of what 
evidence has been received and not 
received by VA as well as who has the 
duty to request evidence, then such 
development should be undertaken by the 
RO.  38 U.S.C.A. §§ 5100, 5103 (West 
2002); 38 C.F.R. § 3.159 (2004).

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2004).


